NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 24, 2010
                                  Decided March 25, 2010

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge                
          
No. 09‐3346

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 3:08‐CR‐30255‐002‐MJR

RONNY VAZQUEZ,                                      Michael J. Reagan,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

        Ronny Vazquez pleaded guilty to conspiracy to commit wire fraud, 18 U.S.C.
§§ 1343, 1349; credit‐card fraud, id. § 1029(a)(5); and aggravated identity theft, id.
§ 1028A(a)(1).  Four other counts were dismissed as part of a plea agreement in which
Vazquez waived the right to appeal “any aspect” of his convictions or sentence so long as
the prison term did not exceed his guidelines range.  That range was 54 to 61 months, but in
light of Vazquez’s young age and supportive family, the district court imposed a below‐
range sentence of 48 months.  Vazquez filed a notice of appeal, but his appointed counsel
has concluded that the case is frivolous and seeks leave to withdraw.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Vazquez opposes counsel’s motion.  See CIR. R. 51(b). 
We confine our review to the potential issues outlined in counsel’s facially adequate brief
and Vazquez’s response.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 09‐3346                                                                              Page 2


        Vazquez does not want his guilty pleas set aside, so counsel correctly refrains from
discussing the voluntariness of the pleas or the adequacy of the plea colloquy.  See United
States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).  It follows that the plea agreement and
waiver of appeal are binding, see United States v. Wilson, 481 F.3d 475, 483 (7th Cir. 2007);
United States v. Hare, 269 F.3d 859, 860‐61 (7th Cir. 2001), and thus the appeal must be
dismissed.

        In his Rule 51(b) response, Vazquez asserts that a defendant cannot waive the right
to appeal.  But appeal waivers are permissible and enforceable, e.g. United States v. Cole, 569
F.3d 774, 776 (7th Cir. 2009); United States v. Jones, 381 F.3d 615, 619 (7th Cir. 2004); United
States v. Suggs, 374 F.3d 508, 519 (7th Cir. 2004), and although Vazquez includes a number of
other potential issues in his response, all of them are precluded by the waiver.

       Counselʹs motion is GRANTED, and the appeal is DISMISSED.